Citation Nr: 1615990	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2013, the Board (1) denied initial disability ratings for the service-connected lumbar spine disability in excess of 10 percent for the rating period prior to August 5, 2011, and in excess of 40 percent from August 5, 2011; (2) granted a separate 10 percent disability rating for left leg radiculopathy associated with the lumbar spine disability; and (3) remanded the issues of service connection for a cervical spine disability and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for further development.  The Veteran appealed the Board's denial of a disability rating in excess of 10 percent for left leg radiculopathy to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court partially vacated the Board's September 2013 decision pursuant to a Joint Motion for Partial Remand (JMR).  The Veteran explicitly abandoned the appeal with regard to the issue of higher initial rating for the service-connected lumbar spine disability. 

In November 2014, the Board remanded this issue for further development consistent with the JMR.  The Board also noted that the additional development directed by the Board in its September 2013 remand with respect to the claims for service connection for a cervical spine disability and entitlement to a TDIU had not been accomplished and remanded these matters as well.

In an April 2015 rating decision, service connection for a cervical spine disability and entitlement to a TDIU were granted.  As this represented a full grant of the benefits sought on appeal, these issues are no longer in appellate status.   


FINDING OF FACT

On April 6, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran in an April 2016 statement ,which was submitted by his representative, withdrew this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


